Case 16-60917        Doc 51     Filed 06/30/21      Entered 06/30/21 10:21:40         Desc         Page 1
                                                  of 3



                           UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

In re:                                                      Case No. 16-60917
         CATHY ANN BURTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Herbert L. Beskin, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/05/2016.

         2) The plan was confirmed on 09/19/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 04/20/2021.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 62.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,567.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Case 16-60917       Doc 51      Filed 06/30/21     Entered 06/30/21 10:21:40               Desc         Page 2
                                                 of 3



 Receipts:

         Total paid by or on behalf of the debtor          $107,695.50
         Less amount refunded to debtor                          $0.00

 NET RECEIPTS:                                                                               $107,695.50


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $7,734.18
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                             $11,734.18

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim       Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
 ALBEMARLE CITY SERVICE AUTHOR Unsecured          431.12           NA              NA            0.00        0.00
 ALBEMARLE COUNTY               Priority            1.00           NA              NA            0.00        0.00
 AMERICAN INFOSOURCE LP AS AGE Priority        1,701.00       1,545.76        1,545.76      1,545.76         0.00
 BULLCITY FINANICAL SOL         Unsecured         511.04           NA              NA            0.00        0.00
 CAPITAL ONE BANK (USA), N. A.  Unsecured     31,389.00     31,255.08        31,255.08      3,848.65         0.00
 CHARLES AND STEPHANIE HESS     Priority             NA            NA              NA            0.00        0.00
 DISCOVER BANK                  Unsecured     12,398.00     12,398.74        12,398.74      1,526.74         0.00
 ENHANCED RECOVERY COMPANY, L Unsecured           305.66           NA              NA            0.00        0.00
 FLUVANNA COUNTY TREASURER      Priority            1.00        237.48          237.48        237.48         0.00
 INTERNAL REVENUE SERVICE       Priority             NA       6,288.00        6,288.00      6,288.00         0.00
 INTERNAL REVENUE SERVICE       Priority      45,403.63     30,489.48        30,489.48     30,489.48         0.00
 INTERNAL REVENUE SERVICE       Secured              NA       3,567.00        3,567.00      3,567.00      343.04
 INTERNAL REVENUE SERVICE       Unsecured     42,195.03     47,254.18        47,254.18      5,818.72         0.00
 JEFFERSON CAPITAL SYSTEMS, LLC Secured       30,821.40     27,908.32        27,878.39     27,878.39    2,596.57
 NATIONSTAR MORTGAGE            Unsecured            NA            NA              NA            0.00        0.00
 PNC MORTGAGE                   Unsecured            NA            NA              NA            0.00        0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured       1,141.00         933.70          933.70        114.97         0.00
 PORTFOLIO RECOVERY ASSOCIATES Unsecured          470.00        361.94          361.94          44.57        0.00
 THE CBE GROUP                  Unsecured         649.89           NA              NA            0.00        0.00
 UNITED BANK                    Unsecured         920.00           NA              NA            0.00        0.00
 UVA IMAGING                    Unsecured          87.71           NA              NA            0.00        0.00
 UVA PHYSICIANS GROUP           Unsecured         506.04        624.46          624.46          76.89        0.00
 VALLEY CREDIT SERVICE          Unsecured      1,091.00            NA              NA            0.00        0.00
 VALLEY CREDIT SERVICE          Unsecured         171.00           NA              NA            0.00        0.00
 VIRGINIA DEPARTMENT OF TAXATIO Unsecured            NA       3,212.16        3,212.16        395.53         0.00
 VIRGINIA DEPARTMENT OF TAXATIO Priority      11,111.00       8,713.20        8,713.20      8,713.20         0.00
 WELLS FARGO BANK, N.A.         Unsecured            NA     20,110.37        20,110.37      2,476.33         0.00




UST Form 101-13-FR-S (09/01/2009)
Case 16-60917        Doc 51      Filed 06/30/21      Entered 06/30/21 10:21:40            Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $27,878.39         $27,878.39           $2,596.57
       All Other Secured                                  $3,567.00          $3,567.00             $343.04
 TOTAL SECURED:                                          $31,445.39         $31,445.39           $2,939.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $47,273.92         $47,273.92              $0.00
 TOTAL PRIORITY:                                         $47,273.92         $47,273.92              $0.00

 GENERAL UNSECURED PAYMENTS:                            $116,150.63         $14,302.40              $0.00


 Disbursements:

         Expenses of Administration                            $11,734.18
         Disbursements to Creditors                            $95,961.32

 TOTAL DISBURSEMENTS :                                                                    $107,695.50


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/30/2021                             By:/s/ Herbert L. Beskin
                                                                      Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
